EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donna Mason on July 6, 2021.
The application has been amended as follows: 
In claim 1 at line 19, “least one of the cathode and the anode to allow exchangeable lithium to be recuperated.” has been changed to
 --least one of the cathode and the anode, and thereby allowing to allow exchangeable lithium to be recuperated.--
In claim 7 at line 4, “two current collectors, one of is the current collectors being connected to the anode, and the” has been changed to
 --two current collectors, one of the current collectors being connected to the anode, and the--.
In claim 7 at line 18, “zone for storing lithium ions and are inserted into at least one of the cathode and the anode.” has been changed to
 --zone for storing lithium ions and are inserted into at least one of the cathode and the anode, thereby allowing exchangeable lithium to be recuperated.--

Allowable Subject Matter
Claims 1-13 are allowed.
the prior art of record does not teach or suggest the instant invention regarding a lithium electrochemical accumulator which extracts at least a part of lithium stored in a crystal structure of the casing or through a portion of a thickness of the casing, and inserting the part of the extracted lithium ions into at least one of a cathode and anode, thereby allowing exchangeable lithium to be recuperated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Julian Anthony/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722